Title: To Thomas Jefferson from Abbé Morellet, [ca. December 1785]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
Mardy rüe st honoré maison des feuillans

C’est à moi à vous remercier de tout ce que vous me dites d’obligeant et de l’éclaircissement que vous me donnés relativement aux trois races d’hommes. J’aurai quelques observations à vous communiquer sur ce sujet la premiere fois que j’aurai l’honneur de vous voir. Je vous supplie à cette occasion de me pardonner de n’être pas encore allé vous rendre mes devoirs. J’ai passé le mois de novembre et de décembre toujours souffrant et il me reste une incommodité qui me force à une vie très sédentaire. C’est précisément dans la solitude à la quelle j’ai été forcé et souvent dans mon lit que j’ai trouvé ces grandes consolations à lire vôtre excellent ouvrage et à en traduire la plus grande partie. Quelques personnes instruites et de bon goût à qui j’ai lu divers endroits de ce que j’en ai déjà traduit, sont persuadées ainsi que moi que la publication en seroit infiniment utile. Le Marquis de Chatelux et M. de St. Lambert se proposent de vous engager à y consentir. Ce n’est pas à vous-même que je puis dire tout ce que je pense de ce que vous appellés si modestement Notes on Virginia. La variété des connoissances, la profond[eur] et la justesse des vues, la chaleur des sentimens, le mouvement et en même tems la simplicité du style, tout en fait pour moi un des ouvrages les plus intéressans que j’aie jamais lu. Vous voyés, Monsieur, que je ne puis pas croire ce que vous avés la bonté de me dire que je pourrois faire un meilleur usage de mon tems. Je serai très charmé de l’employer à vous rendre cet hommage parceque je croirai faire en même tems une chose juste envers vous et infiniment utile à mon pays. Nous aimons ce qui vient du dehors. La vérité peut gagner à se présenter à nous après avoir passé l’Atlantique. Elle en sera mieux reçue. Je continuerai donc ce travail si vous le trouvés bon et je le soumettrai ensuite à vôtre jugement.
J’ai l’honneur d’être avec respect Monsieur Votre très humble et très obéissant Serviteur,

L’abbé; Morellet

